Citation Nr: 1507967	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for urinary incontinence.

2.  Entitlement to service connection for fecal incontinence.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from October 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for urinary and fecal incontinence.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2013; a transcript of that hearing is associated with the claims file.

The Veteran underwent a VA examination of his claimed incontinence in March 2012, at which time the Veteran was not shown to have any diagnosed incontinence problem, and the examiner opined that the Veteran's lumbar spine disability could not cause the Veteran's claimed symptoms as it was a spine level different from his service-connected problem that would cause problems with incontinence.

The Veteran underwent a lumbar spine examination in May 2011 where he did report urinary and fecal incontinence; the Veteran did not report those symptoms, however, during a VA lumbar spine examination in February 2014.

During the Veteran's November 2013 hearing, he reiterated many of the same symptoms he reported at his March 2012 VA examination; he additionally submitted a Symptoms of Spinal Misalignment Questionnaire, documenting at which vertebrae level urinary and rectal issues were affected.  This was presented to counter the March 2012 examiner's opinion.  

Based on the evidence of record and the Veteran's testimony, the Board finds that a remand is necessary in order to obtain a new VA examination with a neurosurgeon or neuro-orthopedic specialist to address whether the Veteran has any urinary and/or fecal incontinence, and if so whether such is related to his lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

During the Veteran's hearing, he also testified that he was going to be seen shortly after his hearing by his primary care physician, Dr. B.; he did not indicate whether that physician was a VA or a private doctor.  Regardless, on remand, the Veteran should be asked to provide information regarding any ongoing private and/or VA treatment he may be receiving and those records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Louisville and Fort Knox VA Medical Centers, or any other VA medical facility where the Veteran may have been treated, since March 2012 and February 2014, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed urinary and/or fecal incontinence, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completing the development sought above, schedule the Veteran for a VA examination with a neurosurgeon or a neuro-orthopedic specialist in order to determine the etiology of his claimed urinary and fecal incontinence.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should state whether a diagnosis of urinary incontinence and/or fecal incontinence is proper.  The examiner should specifically consider the Veteran's lay statements on appeal and testimony at his November 2013 hearing, as well as the May 2011, March 2012, and February 2014 VA examinations and the Veteran's reported complaints/symptoms therein as it relates to urinary and fecal incontinence.

(If the examiner does not diagnose any urinary incontinence or fecal incontinence, the examiner should particularly explain in the examination report why he/she is declining to diagnose the Veteran with urinary and/or fecal incontinence, and explain why earlier clinical impressions of incontinence are inaccurate.)

For each diagnosed urinary and/or fecal incontinence disorder, the examiner should opine whether the disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by the Veteran's service-connected lumbar spine disability.  

The examiner should address the Veteran's lay statements regarding onset and continuity of symptomatology.  The examiner should additionally address the March 2012 examiner's conclusions that the Veteran's lumbar spine disability could not be the cause of the Veteran's claimed urinary and fecal incontinence issues; the examiner should additionally address the Symptoms of Spinal Misalignment Questionnaire submitted by the Veteran to counter that medical opinion.  The examiner should also address any other pertinent evidence in the claims file as appropriate.

Finally, if either is not caused by the lumbar spine disability, the examiner should opine whether the Veteran's urinary and/or fecal incontinence has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine disability.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

